DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made to applicant’s claim for priority to U.S. Non-Provisional App. No. 15/141,511 filed April 28, 2016 now Patent No. 10,870,015; to Provisional App. No. 62/292,028 filed on February 5, 2016; and  to U.S. Provisional App. No. 62/154,789 filed on April 30, 2015

Status of Claims
Claims 1-20, filed November 23, 2020, are presently pending in this application. 

Claim Objections
Claims 1, 2, 11, and 14 are objected to because of the following informalities:  
Claim 1 recites “a ventilator collar", ln 6 should read --the ventilator collar--;
Claim 2 recites “wherein at least a portion of the endotracheal tube is translucent so that the therapeutic EMR”, ln 1-2 should read wherein --at least a portion of the endotracheal tube is translucent, so that the therapeutic EMR--;
Claim 11 recites “fluence", ln 1 should read -- fluency--;
Claim 14 recites “a ventilator collar", ln 6 should read --the ventilator collar--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,015 (hereinafter: “Patent’015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application claims 1-20 are found in Patent’015 claims 1-16. Since the instant application claims 1-20 are fully encompassed by Patent’015 claims 1-16 the difference between the application claims and the Patent’015 claims lies in the fact that the Patent’015 claims includes more elements and is thus more specific. Accordingly, the invention of Patent’015 claims are a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. Since the application claims are anticipated by the Patent’015 claims, they are  not patentably distinct from the patent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prough et al (U.S. Publication No. 2014/0058253; hereinafter: "Prough") in view of Rhodes et al (U.S. Publication No. 2013/0267888; hereinafter "Rhodes”).
Regarding Claims 1 and 18, Prough discloses a medical apparatus comprising an endotracheal tube (402; Fig. 4A, 4B) having a lumen defined by a tube wall (Fig. 4A, 4B; ¶¶ 0052-0053), a ventilator collar (A, Fig. A annotated below), an upper tube portion having a proximate end (B, Fig. A annotated below) coupled to the ventilator collar (Fig. 4A, 4B), and a lower tube portion having a forward end (C, Fig. A annotated below) for insertion into the patient's trachea (Fig. 4A, 4B; ¶¶ 0052-0053), the endotracheal tube further comprises an inflatable cuff (404; Fig. 4A, 4B) surrounding the tube wall proximate the forward end (Fig. 4A, 4B; ¶ 0053); and an electromagnetic radiation (hereinafter: “EMR”) delivery system (106; Fig. 1, 3A; ¶ 0045) comprising a EMR conduction line (108, 412; ¶¶ 0045, 0052-0053) having a distal end (104, at 410; Fig. 1, 3A, 4A, 4B) and being insertable into the endotracheal tube (¶¶ 0045, 0052-0053, Fig. 3A. 4A, 4B; Examiner notes: Prough discloses EMR conduction line as being inserted into or disposed within the endotracheal tube.).

    PNG
    media_image1.png
    227
    740
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4B of Prough.

Prough does not specifically disclose the EMR delivery system of the medical apparatus comprising an EMR source for emitting non-ultraviolet, therapeutic EMR having intensity sufficient to activate desired therapeutic properties within the patient; wherein the EMR conduction line is conducive to the propagation of EMR from the EMR source along the endotracheal tube, the EMR conduction line having a coupling end and a distal end and being insertable into the endotracheal tube to deliver non-ultraviolet, therapeutic EMR within the patient at sufficient intensity to activate desired therapeutic properties; and a coupling to connect the EMR source to the coupling end of the EMR conduction line.
Rhodes teaches apparatus to inactivate infectious agents comprising an EMR source (26; Fig. 1) for emitting non-ultraviolet (¶¶ 0044-0045), therapeutic EMR having intensity sufficient to activate desired therapeutic properties within the patient (¶¶ 0044-0045); an EMR conduction line (30; Fig. 1) conducive to the propagation of EMR from the EMR source along the endotracheal tube (¶¶ 0046, 0052), the EMR conduction line having a coupling end (32; Fig. 1-2) and a distal end (34; Fig. 1-2) and being insertable into a tube (36; Fig. 1-4) to deliver non-ultraviolet (¶¶ 0046-0050), therapeutic EMR within the patient at sufficient intensity to activate desired therapeutic properties (¶¶ 0044-0047); and a coupling (28; Fig. 1, 3) to connect the EMR source to the coupling end of the EMR conduction line (Fig. 1, 3) for the purpose of emitting EMR at high intensity sufficient to inactivate one or more infectious agents (¶¶ 0044-0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medical apparatus of Prough to include the EMR source for emitting non-ultraviolet, therapeutic EMR having intensity sufficient to activate desired therapeutic properties within the patient; wherein the EMR conduction line is conducive to the propagation of EMR from the EMR source along the endotracheal tube, the EMR conduction line having the coupling end and the distal end and being insertable into the endotracheal tube to deliver non-ultraviolet, therapeutic EMR within the patient at sufficient intensity to activate desired therapeutic properties; and the coupling to connect the EMR source to the coupling end of the EMR conduction line, as taught by Rhodes for the purpose of emitting EMR at high intensity sufficient to inactivate one or more infectious agents (See Rhodes: ¶¶ 0044-0045).
Regarding Claim 2, the modified device of Prough discloses the medical apparatus wherein at least a portion of the endotracheal tube is translucent (See Rhodes: 62; Fig. 4; ¶ 0060) so that the therapeutic EMR emits from the EMR conduction line internally to the endotracheal tube (See Rhodes: ¶¶ 0046-0050).
Regarding Claim 3, the modified device of Prough discloses the medical apparatus wherein the EMR source comprises an optical element, the optical element being selected from the group consisting of light emitting diodes or lasers (See Prough: ¶ 0019; See Rhodes: ¶ 0013).
Regarding Claim 4, the modified device of Prough discloses the medical apparatus wherein the endotracheal tube further comprising a receiving element (See Prough: 406; Fig. 4B) for receiving the insertion of the EMR conduction line (See Prough: 412; Fig. 4B), the receiving element comprising a secondary internal lumen (See Prough: 406; Fig. 4B; ¶¶ 0052-0053).
Regarding Claim 5, the modified device of Prough discloses the medical apparatus wherein the EMR conduction line emits EMR from the distal end (See Prough: Figs. 4a, 4B; 410; Fig. 4B; ¶¶ 0052-0053; See Rhodes: 34, Fig. 1; ¶¶ 0046-0047).
Regarding Claim 6, the modified device of Prough discloses the medical apparatus wherein the therapeutic EMR is delivered at a predetermined duty cycle (See Rhodes: ¶¶ 0017, 0044).
Regarding Claim 7, the modified device of Prough discloses the medical apparatus wherein the therapeutic EMR has at least one wavelength, each wavelength being within the range from 380 nm to 900 nm (See Rhodes: ¶¶ 0016, 0045).
Regarding Claim 8, the modified device of Prough discloses the medical apparatus wherein the at least one wavelength of therapeutic EMR comprises a predominant wavelength selected to sterilize one or more target organisms and selected from a group of wavelengths consisting of wavelengths centered about 400 nm, 405 nm, 415 nm, 430 nm, 440 nm, 455 nm, 470 nm, 475 nm, 660 nm, and 808 nm (See Rhodes: ¶¶ 0016, 0045).
Regarding Claim 10, the modified device of Prough discloses the medical apparatus wherein power density of the therapeutic EMR is within a range from 1.0 mW/cm2 and 1.0 W/cm2 (See Rhodes: ¶ 0016).
Regarding Claim 11, the modified device of Prough discloses the medical apparatus wherein the fluency of the therapeutic EMR is within a range from 1.0 mJ/cm2 and 1.0 kJ/cm2 (See Rhodes: ¶ 0016).
Regarding Claim 12, the modified device of Prough discloses the medical apparatus wherein the EMR conduction line is removably insertable into the endotracheal tube, the EMR conduction line being movable axially relative to the endotracheal tube (See Prough: Fig. 4A, 4B, ¶¶ 0052-0053; See Rhodes: ¶¶ 0046-0050).

Claims 9, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prough in view of Rhodes as applied to claims 1, 8, and 18, respectively, above, and further in view of Vazales et al. (U.S. Publication No. 2013/0030249; hereinafter: “Vazales”).
Regarding Claim 9, the modified device of Prough discloses the medical apparatus of claim 8 wherein the wavelength of therapeutic EMR comprises a predominant wavelength, shown above. 
The modified device of Prough does not specifically disclose the predominant wavelength alternates between a first predominant wavelength and a second predominant wavelength in a selected treatment pattern.
Vazales teaches an endotracheal tube placement system comprising a predominant wavelength alternates between a first predominant wavelength and a second predominant wavelength in a selected treatment pattern (¶ 0422) for the purpose of reducing surface bacteria count  (¶ 0422).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Prough to include alternating between a first predominant wavelength and a second predominant wavelength in a selected treatment pattern, as taught by Vazales for the purpose of reducing surface bacteria count. 

Regarding Claim 13, the modified device of Prough discloses the medical apparatus of claim 1, shown above. 
The modified device of Prough does not specifically disclose the medical apparatus wherein the ventilator collar comprises a tripartite configuration having a first collar, a second collar, and an entry conduit, the first collar having a first cylindrical portion having a first interior diameter and a first exterior diameter that differs from a second interior diameter and a second exterior diameter of a second cylindrical portion of the second collar, the entry conduit for receiving the passage of the EMR conduction line into the endotracheal tube. 
Vazales teaches an endotracheal tube placement system comprising a ventilator collar (129, 130; Fig. 3A, 3B) comprising a tripartite (129; Fig. 3A, 3B) configuration having a first collar (131; Fig. 3A, 3B), a second collar (132; Fig. 3A, 3B), and an entry conduit (133; Fig. 3A, 3B), the first collar having a first cylindrical portion (at A Fig. B annotated below) having a first interior diameter (B Fig. B annotated below) and a first exterior diameter (A Fig. B annotated below) that differs from a second interior diameter (C Fig. B annotated below) and a second exterior diameter (D Fig. B annotated below) of a second cylindrical portion (at D Fig. B annotated below) of the second collar, the entry conduit for receiving the passage of a EMR conduction line (128; Fig. 3B) into an endotracheal tube (101; Fig. 3A, 3B) for the purpose of allowing any device configured to be inserted into an endotracheal tube (¶ 0122). 

    PNG
    media_image2.png
    389
    478
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3B of Vazales.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the ventilator collar of the modified device of Prough to include the ventilator collar comprising the tripartite configuration having the first collar, the second collar, and the entry conduit, the first collar having the first cylindrical portion having the first interior diameter and the first exterior diameter that differs from the second interior diameter and the second exterior diameter of the second cylindrical portion of the second collar, the entry conduit for receiving the passage of the EMR conduction line into the endotracheal tube as taught by Vazales for the purpose of allowing any device configured to be inserted into an endotracheal tube (See Vazales: ¶ 0122).

Regarding Claim 19, the modified device of Prough discloses the medical apparatus, shown above. 
The modified device of Prough does not specifically disclose the medical apparatus comprising a port adapter connected to an endotracheal tube for receiving the EMR delivery system, the EMR conduction line being removably passable through the port adapter.
Vazales teaches an endotracheal tube placement systems comprising a port adapter (129; Fig. 3B) connected to an endotracheal tube (101; Fig. 3A, 3B) for receiving the EMR delivery system (¶ 0122), the EMR conduction line being removably passable through the port adapter (¶¶ 0122-0123) for the purpose of allowing any device configured to be inserted into an endotracheal tube (¶ 0122).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Prough to include the port adapter connected to the endotracheal tube for receiving the EMR delivery system, the EMR conduction line being removably passable through the port adapter, as taught by Vazales for the purpose of allowing any device configured to be inserted into an endotracheal tube (See Vazales: ¶ 0122).
Regarding Claim 20, the modified device of Prough discloses the medical apparatus wherein the port adapter is removably attachable to the ventilator collar such that the EMR conduction system is retrofit to the endotracheal tube (See Vazales: ¶¶ 0122-0123).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prough in view of Rhodes in view of Vazales.
Regarding Claim 14, Prough discloses a medical apparatus comprising an endotracheal tube (402; Fig. 4A, 4B) having a lumen defined by a tube wall (Fig. 4A, 4B; ¶¶ 0052-0053), a ventilator collar (A, Fig. A annotated above), an upper tube portion having a proximate end (B, Fig. A annotated above) coupled to the ventilator collar (Fig. 4A, 4B), and a lower tube portion having a forward end (C, Fig. A annotated above)for insertion into the patient's trachea (Fig. 4A, 4B); and an EMR delivery system (106; Fig. 1, 3A; ¶ 0045) comprising: a removably insertable EMR conduction line (108, 412; ¶¶ 0045, 0052-0053) conducive to the propagation of EMR from the EMR source along the endotracheal tube assembly (Fig. 4B; ¶ 0053). 
Prough does not specifically disclose the medical apparatus comprising at least a portion of the endotracheal tube is at least one of optically clear and translucent; an EMR source for emitting non-ultraviolet, therapeutic EMR having intensity sufficient to activate desired therapeutic properties within the patient; 18a port adapter connected to the endotracheal tube for receiving the EMR delivery system, the EMR conduction line being removably passable through the port adapter; and a coupling to connect the EMR source to a coupling end of the EMR conduction line.
Rhodes teaches apparatus to inactivate infectious agents comprising a tube (36; Fig. 1-4) at least a portion of the tube is translucent (62; Fig. 4; ¶ 0062); an EMR source (26; Fig. 1) for emitting non-ultraviolet (¶¶ 0044-0045), therapeutic EMR having intensity sufficient to activate desired therapeutic properties within the patient (¶¶ 0044-0045); an EMR conduction line (30; Fig. 1-2) conducive to the propagation of EMR from the EMR source along the endotracheal tube (¶¶ 0046, 0052), the EMR conduction line having a coupling end (32; Fig. 1-2) and a distal end (34; Fig. 1-2) and being insertable into the endotracheal tube to deliver non-ultraviolet, therapeutic EMR within the patient at sufficient intensity to activate desired therapeutic properties (¶¶ 0046-0050); and a coupling (28; Fig. 1, 3) to connect the EMR source to the coupling end of the EMR conduction line (Fig. 1, 3) for the purpose of emitting EMR at high intensity sufficient to inactivate one or more infectious agents (¶¶ 0044-0045).
Vazales teaches an endotracheal tube placement systems comprising a port adapter (129; Fig. 3B) connected to an endotracheal tube (101; Fig. 3A, 3B) for receiving the EMR delivery system (¶ 0122), the EMR conduction line being removably passable through the port adapter (¶¶ 0122-0123) for the purpose of allowing any device configured to be inserted into an endotracheal tube (¶ 0122).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medical apparatus of Prough to include the portion of the endotracheal tube being translucent; the EMR source for emitting non-ultraviolet, therapeutic EMR having intensity sufficient to activate desired therapeutic properties within the patient and the coupling to connect the EMR source to the coupling end of the EMR conduction line, as taught by Rhodes and in include the port adapter connected to the endotracheal tube for receiving the EMR delivery system, the EMR conduction line being removably passable through the port adapter, as taught by Vazales for the purpose of emitting EMR at high intensity sufficient to inactivating one or more infectious agents (See Rhodes: ¶¶0044-0045) and allowing any device configured to be inserted into an endotracheal tube (See Vazales: ¶ 0122).
Regarding Claim 15, the modified device of Prough discloses the medical apparatus wherein the EMR conduction line emits EMR from the distal end (See Prough: Figs. 4A, 4B; 410; ¶¶ 0052-0053; See Rhodes: 34, Fig. 1; ¶¶ 0046-0047).
Regarding Claim 16, the modified device of Prough discloses the medical apparatus wherein the port adapter has an aperture (See Vazales: 132; Fig. 3A, 3B) through which a surgical instrument (See Vazales: “obturator”; ¶¶ 0122-0123) passes into the endotracheal tube.
Regarding Claim 17, the modified device of Prough discloses the medical apparatus wherein the port adapter is removably attachable to the ventilator collar such that the EMR conduction system is retrofit to the endotracheal tube (See Vazales: ¶¶ 0122-0123).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klepper (U.S. Patent. No. 8,480,722) discloses a tubular device delivering light and radiation into a patient (Fig. 2A, 2B), which has not yet been claimed.
Hellstrom et al. (U.S. Pub. No. 2014/0235942) discloses a medical device for internal healing and antimicrobial purposes, which has not yet been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785